In an action, inter alia, to review respondent’s determination suspending petitioner’s authorization to participate as a physician in the workmen’s compensation program, plaintiff appeals from an order of the Supreme Court, Kings County, dated February 16, 1978, which, inter alia, denied his motion to preliminarily enjoin the suspension. Order reversed, without costs or disbursements, and motion for a preliminary injunction granted on condition that plaintiff not seek or request an adjournment of the hearing now scheduled to be held before the Kings County Medical Society on April 6,1978, the preliminary injunction to be effective until the determination by the medical society at the conclusion of the hearing. Plaintiff was afforded neither a hearing nor notice of the charges against him prior to his suspension. There is no indication in the record that the public health, safety or welfare required the emergency action of a suspension prior to a hearing (cf. Gerard v Barry, 59 AD2d 901). Mollen, P. J., Hopkins, Martuscello and Damiani, JJ., concur.